Exhibit 10.7

 
SUBSCRIPTION AGREEMENT
 
THIS SUBSCRIPTION AGREEMENT (this “Agreement”), is dated as of  February __,
2014, by and between CALIFORNIA GOLD CORP., a Nevada corporation (the
“Company”), and the subscriber set forth on the signature page hereto (the
“Subscriber”).


WHEREAS, the Company intends to acquire, through a share exchange (the “MVP
Acquisition”), a patent portfolio referred to as the “Drive By Patents” and all
of the intellectual property, patents, rights, and applications, records,
reports, claims and causes of action otherwise owned, acquired or licensed to
MVP Portfolio, LLC, which transaction shall close contemporaneously with the
first closing on the Offering (defined below); and
 
WHEREAS, in connection with the MVP Acquisition, the Company intends to conduct
an offering (the “Offering”) of a minimum of $2,500,000 principal amount (the
“Minimum Offering”) up to a maximum of $3,500,000 principal amount at a purchase
price of 100% (par) of its 10% Convertible Promissory Notes; and


WHEREAS, the Company and the Subscriber are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2) and/or Regulation D (“Regulation D”) as
promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”);
 
WHEREAS, in connection with the MVP Acquisition and the Offering, the parties
desire that, upon the terms and subject to the conditions contained herein, the
Company shall issue and sell to the Subscriber, as provided herein, and the
Subscriber shall purchase for an aggregate purchase price of One Thousand
Dollars ($1,000) (the “Purchase Price”) Ten Thousand (10,000) shares of the
Company’s to be authorized Series D Preferred Stock, $0.001 par value, which
shall have the rights and preferences as set forth in the Certificate of
Designations of Preferences, Rights and Limitations of Series D Convertible
Preferred Stock, in the form attached hereto as Exhibit A (the “Series D
Preferred Stock” or the “Securities”); and
 
WHEREAS, the aggregate proceeds of the sale of the Securities shall be delivered
by wire transfer of immediately available funds to the Company on or prior to
the Closing Date.
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscriber hereby agree as
follows:
 
1.           Closing Date.   The “Closing Date,” which date shall be no earlier
than the date of the closing of both the MVP Acquisition and the Minimum
Offering, shall be the date that the Purchase Price is transmitted by wire
transfer or otherwise credited to or for the benefit of the Company. The
consummation of the transactions contemplated herein shall take place at such
location and at such time as shall be mutually agreed upon by the Company and
the Subscriber, upon the satisfaction or waiver of all conditions to closing set
forth in this Agreement.  Subject to the satisfaction or waiver of the terms and
conditions of this Agreement, on the Closing Date, Subscriber shall purchase and
the Company shall sell to Subscriber the Securities as described in Section 2 of
this Agreement.


 
1

--------------------------------------------------------------------------------

 
 
2.           Series D Preferred Stock. Subject to the satisfaction or waiver of
the terms and conditions of this Agreement and the closing of the MVP
Acquisition and the Minimum Offering, on the Closing Date, the Subscriber shall
purchase and the Company shall sell to the Subscriber Ten Thousand (10,000)
shares of to be authorized Series D Preferred Stock for an aggregate purchase
price of One Thousand Dollars ($1,000.00).  The Securities shall be issued to
the Subscriber promptly following the Company’s filing of an amendment to its
Articles of Incorporation to increase the Company’s authorized “blank check”
preferred stock.


                        3.           Subscriber Representations and
Warranties.  The Subscriber hereby represents and warrants to and agrees with
the Company that:


(a)          Authorization and Power.  Subscriber has the requisite power and
authority to enter into and perform this Agreement and to purchase the
Securities being sold to him hereunder.  The execution, delivery and performance
of this Agreement by Subscriber and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary corporate action,
and no further consent or authorization of Subscriber is required.  This
Agreement has been duly authorized, executed and delivered by Subscriber and
constitutes, or shall constitute when executed and delivered, a valid and
binding obligation of Subscriber, enforceable against Subscriber in accordance
with the terms hereof.
 
(b)           No Conflicts.  The execution, delivery and performance of this
Agreement and the consummation by Subscriber of the transactions contemplated
hereby or relating hereto do not and will not (i) conflict with nor constitute a
default (or an event which with notice or lapse of time or both would become a
default) under any agreement to which Subscriber is a party, nor (ii) result in
a violation of any law, rule, or regulation, or any order, judgment or decree of
any court or governmental agency applicable to Subscriber or his properties
(except for such conflicts, defaults and violations as would not, individually
or in the aggregate, have a material adverse effect on Subscriber).  Subscriber
is not required to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under this Agreement nor to
purchase the Securities in accordance with the terms hereof, provided that for
purposes of the representation made in this sentence, Subscriber is assuming and
relying upon the accuracy of the relevant representations and agreements of the
Company herein.


(c)           Information on Company.   Subscriber has been furnished with or
has had access to such information and materials as have been requested by
Subscriber.  In addition, Subscriber may have received in writing from the
Company such other information concerning its operations, financial condition
prospects and other matters as Subscriber has requested in writing, (such other
information is collectively, the "Other Written Information"), and considered
all factors Subscriber deems material in deciding on the advisability of
investing in the Securities.


(d)           Information on Subscriber.   Subscriber is an "accredited
investor", as such term is defined in Rule 501 of Regulation D promulgated by
the Commission under the 1933 Act, is experienced in investments and business
matters, has made investments of a speculative nature and has purchased
securities of private companies in private placements in the past and, with its
representatives, has such knowledge and experience in financial, tax and other
business matters as to enable Subscriber to utilize the information made
available by the Company to evaluate the merits and risks of and to make an
informed investment decision with respect to the proposed purchase, which
represents a speculative investment.  Subscriber has the authority and is duly
and legally qualified to purchase and own the Securities.  Subscriber is able to
bear the risk of such investment for an indefinite period and to afford a
complete loss thereof.


 
2

--------------------------------------------------------------------------------

 
 
(e)           Purchase of Securities.  On the Closing Date, Subscriber will
purchase its Securities as principal for its own account for investment only and
not with a view toward, or for resale in connection with, the public sale or any
distribution thereof.


(f)           Compliance with Securities Act.   Subscriber understands and
agrees that the Securities have not been registered under the 1933 Act or any
applicable state securities laws, by reason of their issuance in a transaction
that does not require registration under the 1933 Act (based in part on the
accuracy of the representations and warranties of the Subscriber contained
herein), and that such Securities must be held indefinitely unless a subsequent
disposition is registered under the 1933 Act or any applicable state securities
laws or is exempt from such registration.


(g)           Legend.  The Common Stock shall bear the following or similar
legend:


“NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS
CONVERTIBLE HAS BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR ANY STATE SECURITIES LAWS, AND NEITHER SUCH SECURITIES NOR ANY
INTEREST THEREIN MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE
TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH  RESPECT THERETO IS
EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (2) AN
EXEMPTION FROM SUCH REGISTRATION EXISTS AND THE COMPANY RECEIVES AN OPINION OF
COUNSEL TO THE HOLDER OF SUCH SECURITIES, WHICH COUNSEL AND OPINION ARE
REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED,
SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR APPLICABLE STATE SECURITIES
LAWS.”
 
 (h)           Communication of Offer.  The offer to sell the Securities was
directly communicated to Subscriber by the Company.  At no time was Subscriber
presented with or solicited by any leaflet, newspaper or magazine article, radio
or television advertisement, or any other form of general advertising or
solicited or invited to attend a promotional meeting otherwise than in
connection and concurrently with such communicated offer.


(i)           Restricted Securities.   Subscriber understands that the
Securities have not been registered under the 1933 Act and Subscriber will not
sell, offer to sell, assign, pledge, hypothecate or otherwise transfer any of
the Securities unless pursuant to an effective registration statement under the
1933 Act, or unless an exemption from registration is
available.  Notwithstanding anything to the contrary contained in this
Agreement, Subscriber may transfer (without restriction and without the need for
an opinion of counsel) the Securities to its Affiliates (as defined below)
provided that each such Affiliate is an “accredited investor” under Regulation D
and such Affiliate agrees to be bound by the terms and conditions of this
Agreement. For the purposes of this Agreement, an “Affiliate” of any person or
entity means any other person or entity directly or indirectly controlling,
controlled by or under direct or indirect common control with such person or
entity.  Affiliate includes each Parent or Subsidiary of the Company.  For
purposes of this definition, “control” means the power to direct the management
and policies of such person or firm, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise.


 
3

--------------------------------------------------------------------------------

 
 
(j)           No Governmental Review.  Subscriber understands that no United
States federal or state agency or any other governmental or state agency has
passed on or made recommendations or endorsement of the Securities or the
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.


(k)           Correctness of Representations.  Subscriber represents that the
foregoing representations and warranties are true and correct as of the date
hereof and, unless Subscriber otherwise notifies the Company in writing prior to
the Closing Date, shall be true and correct as of the Closing Date.


(l)           Survival.  The foregoing representations and warranties shall
survive the Closing Date.
 
4.           Company Representations and Warranties.  The Company represents and
warrants to the Subscriber that:
 
(a)           Due Incorporation.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has the requisite corporate power to own
its properties and to carry on its business as presently conducted.  The Company
is duly qualified as a foreign corporation to do business and is in good
standing in each jurisdiction where the nature of the business conducted or
property owned by it makes such qualification necessary, other than those
jurisdictions in which the failure to so qualify would not have a Material
Adverse Effect.  For purposes of this Agreement, a “Material Adverse Effect”
shall mean a material adverse effect on the financial condition, results of
operations, prospects, properties or business of the Company and its
Subsidiaries taken as a whole.  For purposes of this Agreement, “Subsidiary”
means, with respect to any entity at any date, any corporation, limited or
general partnership, limited liability company, trust, estate, association,
joint venture or other business entity of which more than 30% of (i) the
outstanding capital stock having (in the absence of contingencies) ordinary
voting power to elect a majority of the board of directors or other managing
body of such entity, (ii) in the case of a partnership or limited liability
company, the interest in the capital or profits of such partnership or limited
liability company or (iii) in the case of a trust, estate, association, joint
venture or other entity, the beneficial interest in such trust, estate,
association or other entity business is, at the time of determination, owned or
controlled directly or indirectly through one or more intermediaries, by such
entity.
 
(b)           Outstanding Stock.  All issued and outstanding shares of capital
stock and equity interests in the Company have been duly authorized and validly
issued and are fully paid and non-assessable.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           Authority; Enforceability.  This Agreement, the issuance of the
Securities and any other agreements delivered together with this Agreement or in
connection herewith have been duly authorized, executed and delivered by the
Company and are valid and binding agreements of the Company enforceable in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors' rights generally and to general principles
of equity.  The Company has full corporate power and authority necessary to
enter into and deliver this Agreement and to perform its obligations thereunder.
 
(d)           Consents.  No consent, approval, authorization or order of any
court, governmental agency or body or arbitrator having jurisdiction over the
Company, or any of its Affiliates, the OTC Markets, Inc. QB Tier or the
Company's shareholders is required for the execution by the Company of this
Agreement and compliance and performance by the Company of its obligations
hereunder, including, without limitation, the issuance and sale of the
Securities.  The Company’s performance of its obligations hereunder have been
unanimously approved by the Company’s Board of Directors.  No consent, approval,
order or authorization of, or registration, qualification, designation,
declaration or filing with, any governmental authority in the world, including
without limitation, the United States, or elsewhere is required by the Company
or any Affiliate of the Company in connection with the consummation of the
transactions contemplated by this Agreement, except as would not otherwise have
a Material Adverse Effect or the consummation of any of the other agreements,
covenants or commitments of the Company or any Subsidiary contemplated hereby.
Any such qualifications and filings will, in the case of qualifications, be
effective on the Closing Date and will, in the case of filings, be made within
the time prescribed by law.
 
(f)           No Violation or Conflict.  Assuming the representations and
warranties of the Subscriber in Section 4 are true and correct, neither the
issuance and sale of the Securities nor the performance of the Company’s
obligations under this Agreement and all other agreements entered into by the
Company relating thereto by the Company will:
 
(i)           violate, conflict with, result in a breach of, or constitute a
default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) under (A) the
certificate of incorporation, charter or bylaws of the Company, (B) to the
Company's knowledge, any decree, judgment, order, law, treaty, rule, regulation
or determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates, (C) the terms of any bond,
debenture, note or any other evidence of indebtedness, or any agreement, stock
option or other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company or any of its Affiliates is a party, by which
the Company or any of its Affiliates is bound, or to which any of the properties
of the Company or any of its Affiliates is subject, or (D) the terms of any
"lock-up" or similar provision of any underwriting or similar agreement to which
the Company, or any of its Affiliates, is a party except the violation,
conflict, breach, or default of which would not have a Material Adverse Effect;
or
 
(ii)           result in the creation or imposition of any lien, charge or
encumbrance upon the Securities or any of the assets of the Company or any of
its Affiliates except in favor of Subscriber as described herein.
 
 (g)           The Securities.  The Securities upon issuance:
 
 
5

--------------------------------------------------------------------------------

 
 
(i)           are, or will be, free and clear of any security interests, liens,
claims or other encumbrances, subject only to restrictions upon transfer under
the 1933 Act and any applicable state securities laws;


(ii)           have been, or will be, duly and validly authorized and issued,
fully paid and non-assessable; and
 
(iii)           will not have been issued or sold in violation of any preemptive
or other similar rights of the holders of any securities of the Company or
rights to acquire securities of the Company.
 
 (i)           Correctness of Representations.  The Company represents that the
foregoing representations and warranties are true and correct as of the date
hereof in all material respects, and, unless the Company otherwise notifies the
Subscriber prior to the Closing Date, shall be true and correct in all material
respects as of the Closing Date; provided, that, if such representation or
warranty is made as of a different date, in which case such representation or
warranty shall be true as of such date.
 
(j)           Survival.  The foregoing representations and warranties shall
survive the Closing Date.
 
5.           Covenants.  The Company hereby undertakes to use its best efforts
to take all steps necessary to increase its authorized capital to include a
sufficient number of shares of its “blank check” preferred stock, $0.001 par
value per share, to enable the designation and issuance of the Series D
Preferred Stock.
 
6.           Miscellaneous.
 
(a)           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Company, to: California Gold Corp.,
10752 Deerwood Park Blvd, S Waterview II, Suite 100, Jacksonville, FL 32256,
Attn: Chief Executive Officer, with a copy to:  Gottbetter & Partners, LLP, 488
Madison Avenue, 12th Floor, New York, NY 10022 (212) 400-6901 (facsimile), Attn:
Adam Gottbetter, Esq. and (ii) if to the Subscriber, to the addresses and fax
number indicated on the signature page hereto.
 
 
6

--------------------------------------------------------------------------------

 
 
 (b)           Entire Agreement; Assignment.  This Agreement and other documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by both parties.  Neither the Company nor the Subscriber
has relied on any representations not contained or referred to in this Agreement
and the documents delivered herewith.  No right or obligation of the Company
shall be assigned without prior notice to and the written consent of the
Subscriber.
 
(c)           Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile signature and delivered by electronic
transmission.
 
(d)           Law Governing this Agreement.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
regard to principles of conflicts of laws. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New York or in the federal courts
located in the state and county of New York.  The parties to this Agreement
hereby irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens.  The parties executing
this Agreement and other agreements referred to herein or delivered in
connection herewith on behalf of the Company agree to submit to the in personam
jurisdiction of such courts and hereby irrevocably waive trial by jury.  The
prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any suit,
action or proceeding in connection with this Agreement by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.
 
(e)           Specific Enforcement.  The Company and Subscriber acknowledge and
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that the
parties shall be entitled to seek an injunction or injunctions to prevent or
cure breaches of the provisions of this Agreement and to enforce specifically
the terms and provisions hereof, this being in addition to any other remedy to
which any of them may be entitled by law or equity.
 
(f)           Amendments, Consent, Release and Waiver.  Any amendment, release,
consent or waiver of this Agreement must be signed in writing by the Company and
the Subscriber.
 
 
7

--------------------------------------------------------------------------------

 
 
(g)           Severability.  In the event that any term or provision of this
Agreement shall be finally determined to be superseded, invalid, illegal or
otherwise unenforceable pursuant to applicable law by an authority having
jurisdiction and venue, that determination shall not impair or otherwise affect
the validity, legality or enforceability: (i) by or before that authority of the
remaining terms and provisions of this Agreement, which shall be enforced as if
the unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT
 


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 
 

 
CALIFORNIA GOLD CORP.
    a Nevada corporation          
 
By:
/s/        Name        Title      Dated:  February __, 2014          

 
SUBSCRIBER:
         
 
By:
/s/             
Dated:  February __, 2014
         


 
 
9

--------------------------------------------------------------------------------

 